Citation Nr: 0033839	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-11 639a	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for duodenal ulcer 
disease (DUD), currently evaluated as 20 percent disabling.  

2.  Entitlement to a compensable rating for hearing loss of 
the left ear.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran had active service from May 1941 to November 
1945, from March 1947 to September 1953, and from October 
1953 to September 1959.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.  

Previously, a noncompensable rating was assigned for hearing 
loss of the left ear with associated tinnitus.  During this 
appeal, a separate compensable rating of 10 percent was 
assigned for tinnitus by an August 1999 rating action and a 
March 2000 rating action granted an increase from 10 percent 
to 20 percent for the service-connected DUD.  


FINDINGS OF FACT

1.  Service connection has not been established for right ear 
hearing loss and the veteran is not totally deaf in either 
ear.  

2.  The veteran currently has no more than level VI (6) 
hearing impairment in the left ear. 


CONCLUSION OF LAW

The schedular criteria for a compensable disability 
evaluation for left ear hearing loss have not been met.  38 
U.S.C.A. § 1155 (West 1991& Supp. 2000); 38 C.F.R. §§ 4.1-
4.14, 4.85-4.87, Diagnostic Code 6100 (1998); 38 C.F.R. 
§§ 4.1-4.14, 4.85, 4.86 Diagnostic Code 6100 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in Diagnostic Codes in the VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2000).  

Ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  During this appeal, effective June 10, 1999, 
regulatory changes amended the criteria for evaluating a 
hearing loss disability.  See 64 Fed. Reg. 25202 through 
25210 (May 11, 1999).  When the law or regulation change 
after a claim has been filed, but before the administrative 
or judicial appeal process has been concluded, the version 
most favorable to the appellant applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991). 

The new regulations were not in effect when the RO issued the 
June 1998 and May 1999 rating decisions denying a compensable 
rating for hearing loss of the left ear and they were not 
considered in the June 1999 Statement of the Case (SOC).  
However, they were for consideration at the time of the March 
2000 supplemental SOC (SSOC).  

In addition, the amended regulations did not result in any 
substantive changes relevant to this appeal.  See 64 Fed. 
Reg. 25202 (May 11, 1999) (discussing the method of 
evaluating hearing loss based on the results of pure tone 
audiometry results and the results of a controlled speech 
discrimination test and indicating that there was no proposed 
change in this method of evaluation). 

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 which 
provides eleven auditory acuity levels from level I for 
essentially normal acuity through level XI for profound 
deafness, noncompensable to 100 percent ratings, based on the 
results of controlled speech discrimination tests together 
with the average hearing puretone thresholds, measured by 
audiometry tests, in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85.  Under the 
amended regulations Table VII was amended in that hearing 
loss is now rated under a single code, that of Diagnostic 
Code 6100, regardless of the percentage of disability.  See 
64 Fed. Reg. 25204 (May 11, 1999).  

Prior to June 1999, when hearing loss in only one ear is 
service-connected, and the veteran does not have total 
deafness in both ears, the hearing acuity of the nonservice-
connected ear was considered to be normal, i.e., level I.  
See 38 U.S.C.A. § 1160(a)(3) (West 1991) and 38 C.F.R. 
§ 3.383(a)(3), 4.14 (1998).  See also VAOGCPREC 32-97 and 
Boyer v. West, 12 Vet. App. 142, 143-44 (1999) (upholding the 
validity VAOGCPREC 32-97).  In such situations, a maximum 10 
percent evaluation was assignable where hearing in the 
compensable ear is at level X or XI.  See 38 C.F.R. §§ 4.85, 
4.87, Diagnostic Code 6101 (1998).  In the recently revised 
regulations, 38 C.F.R. § 4.85(f) was added to clearly specify 
that a nonservice-connected ear will be assigned a Roman 
numeral designation of I, subject to the provisions of 38 
C.F.R. § 3.383. See 64 Fed. Reg. 25206 (May 11, 1999).  

In this case, an April 1991 Board decision granted service 
connection for hearing loss of the left ear and for tinnitus 
but denied service connection for hearing loss of the right 
ear.  A June 1991 rating decision effectuated that grant and 
assigned a noncompensable rating for hearing loss of the left 
ear with associated tinnitus.  

A May 1998 VA audiological examination report indicates that 
the veteran has a mild sloping to severe bilateral 
sensorineural hearing loss with the poorer hearing being in 
his right ear.  The continued use of VA issued hearing aids 
was recommended. 

Specifically, the audiological evaluation revealed the 
veteran's pure tone thresholds, in decibels, to be, as 
follows:

HERTZ

1000
2000
3000
4000
LEFT
40
60
70
85

That testing revealed that the veteran has some hearing 
acuity remaining in his nonservice-connected right ear and 
was not totally deaf in either ear.  Speech audiometry 
revealed speech recognition ability of 80 percent correct in 
the left ear.

A March 1999 VA audiological examination report indicates 
that the veteran has a mild to severe bilateral sensorineural 
hearing loss.  A hearing aid evaluation was recommended 
pending the veteran's interest and eligibility. 

Specifically, the audiological evaluation revealed the 
veteran's pure tone thresholds, in decibels, to be, as 
follows:

HERTZ

1000
2000
3000
4000
LEFT
55
70
75
85

That testing revealed that the veteran has some hearing 
acuity remaining in his nonservice-connected right ear and 
was not totally deaf in either ear.  Speech audiometry 
revealed speech recognition ability of 76 percent correct in 
the left ear.

At the August 1999 RO hearing the veteran testified that his 
hearing loss was progressively worsening, particularly 
because of his tinnitus (page 2).  While he had hearing aids, 
he could not use them because of the tinnitus and the 
tinnitus made his hearing loss worse (page 2).  He sometimes 
had to try to read people's lips (page 2).  His wife 
testified that she often had to repeat what she said to him 
and he need to actually see her speaking (page 2).  The 
veteran testified that he did not see a private physician for 
his hearing loss and had had VA issued hearing aids for a 
number of years (page 3).  

Under the old and new criteria, inasmuch as service 
connection is in effect for only left ear hearing loss and 
the evidence does not indicate that the veteran has total 
deafness in both ears, the nonservice-connected right ear is 
considered normal for rating purposes and assigned a numeric 
designation of level I, and under both the old and the new 
schedular rating criteria the hearing loss in the service-
connected left ear must be at level X or level XI for a 
compensable rating to be assigned.  

Criteria prior to June 10, 1999

Absent bilateral total deafness, the rating prior to June 10, 
1999 under 38 C.F.R. § 4.85(a) was determined by cross 
referencing the threshold level in the left ear with the 
discrimination percentage under 38 C.F.R. § 4.87, Table VI.  
This yields level IV hearing loss in the left ear.  The 
hearing levels (level I through level XI) were then cross 
reference under 38 C.F.R. § 4.87, Table VII to arrive at the 
percentage evaluation to be assigned.  Level I (in the 
nonservice-connected right ear) and level IV (in the service-
connected left ear) translate to a noncompensable rating.  

The exception, under 38 C.F.R. § 4.85(c) was if it was 
certified that language difficulties or inconsistent speech 
audiometry (speech discrimination) scores made the use of 
both puretone average and speech discrimination 
inappropriate.  In that case, the level of hearing acuity was 
determined by 38 C.F.R. § 4.87, Table VIa.  Here, there was 
no such certification but even if there had been this method 
would yield only hearing level VI in the left ear.  Cross 
referencing under 38 C.F.R. § 4.87, Table VII, level I (in 
the nonservice-connected right ear) and level VI (in the 
service-connected left ear) translate to a noncompensable 
rating.

Criteria as of June 10, 1999

The criteria in effect since June 10, 1999 provide for the 
same mathematical methodology for arriving at the evaluation 
to be assigned as was provided prior thereto, with two 
additional exceptions provided at 38 C.F.R. § 4.86(a) and 
(b).  The explanatory information accompanying the regulatory 
changes indicate that except for certain "unusual patterns of 
hearing impairment," the regulatory changes do not constitute 
liberalizing provisions.  See 64 Fed. Reg. 25202, 25204 (May 
11, 1999).  

Under 38 C.F.R. § 4.86(a) "[w]hen the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately."  

Here, the result of VA puretone audiometric testing in 1998 
did not yield thresholds of 55 decibels or more at each noted 
frequency, although the results of VA puretone audiometric 
testing in March 1999 did.  However, this merely allows for 
determining the hearing level in the service-connected ear 
under either Table VI or Table VIa and, as noted, in either 
event a compensable rating is not warranted.  

Under 38 C.F.R. § 4.86(b) "[w]hen the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately."

Here, neither the testing in 1998 nor in 1999 yielded a 
puretone threshold level of 30 decibels or less at 1000 Hz 
and, accordingly, the exception provided under the new 
criteria at 38 C.F.R. § 4.86(b) is not applicable.  

After a review of the evidence, the Board finds that, the 
veteran has Level I hearing acuity in his nonservice-
connected right ear, and a hearing impairment in his service 
connected left ear of no greater than level VI.  These 
findings warrant the assignment of a noncompensable 
evaluation prior to and as of June 10, 1999.  See 38 C.F.R. 
§§ 4.88-4.87, Diagnostic Code 6100 (1998); 38 C.F.R. §§ 4.1-
4.14, 4.85, Diagnostic Code 6100 (1999); Karnas, supra.  As 
such, the Board finds that the preponderance of the evidence 
is against the claim for an increased evaluation for the 
veteran's service connected left ear hearing loss and, thus, 
there is no doubt to be favorably resolved. 

The Board acknowledges the veteran's various statements in 
support of his claim, including his difficulty in 
understanding speech and the frustration this causes.  
However, the Board notes that disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. at 349.  After a review of the 
evidence, the Board finds that such mechanical application 
establishes that the preponderance of the evidence is against 
an award of a compensable disability evaluation for the 
veteran's left ear hearing loss.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been also considered, 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2000), 
which provides procedures for assignment of an extra-
schedular evaluation.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  However, the veteran has not shown 
that his left ear hearing loss has actually caused him marked 
interference with employment, the need for frequent periods 
of hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  


ORDER

A compensable rating for hearing loss of the left ear is 
denied.  



REMAND

During this appeal, a March 2000 rating action granted an 
increase from 10 percent to 20 percent for the service-
connected DUD.  However, a "claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The veteran was last afforded a VA gastrointestinal 
examination for rating purposes in March 1999.  Thereafter, 
he underwent VA hospitalization in September 1999, during 
which an upper gastrointestinal endoscopy revealed what 
appeared to be a small ulcer at the gastroesophageal junction 
and a biopsy of material from that site showed acute 
esophagitis.  There were also gastric polyps.  

Although the grant of a 20 percent rating for DUD was based 
at least in part on the findings during VA hospitalization in 
September 1999, in view of those findings it is the judgment 
of the Board that the veteran should be afforded a more 
recent VA gastrointestinal examination for rating purposes.  

Accordingly, the case is remanded for the following action:  

1.  The RO should obtain all VA records 
pertaining to treatment as an inpatient 
or outpatient since the veteran's VA 
hospitalization in September 1999.  All 
records obtained should be added to the 
claims folder. 

2.  The veteran should be afforded a VA 
gastrointestinal examination to 
determine the extent and severity of his 
service-connected duodenal ulcer 
disease.  Therefore, the claim folders 
should be made available to and reviewed 
by the examiner prior to examination.  
X-rays, laboratory tests, and/or other 
diagnostic studies, should be performed 
as deemed appropriate by the examiner.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as 
well as any pertinent formal or informal 
guidance that is subsequently provided 
by the Department, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified; however, the veteran is advised 
that failure to cooperate by reporting for scheduled 
examinations may result in the denial of the higher rating 
claim.  38 C.F.R. § 3.655 (2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

 


